Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correspondence
The examiner acknowledges receipt of IDS and request for continued examination under 37 CFR 1.114 filed 04/07/2021.   No claim is amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.

Information Disclosure Statement
The IDS filed 04/07/2021 has been considered.
Co-Pending Application:- The following co-pending applications cited by applicant has been considered:
17/019,896 --- filed 09/14/2020, is a CON of 16/425,603 filed 05/29/2019 now US 10,774,067 and which is a DIV of 15/501,267 filed 02/02/2017, now US 10/344014;
17/255,707 --- filed 06/08/2021,  is a 371 of PCT/JP2019/025856 filed 06/28/2019, effective date s 06/29/2018 --- copending --- later filed application.
17/271,437 --- filing 02/25/2021, but the filing date has not been established; is a 371 of PCT/JP2019/034543 filed 09/03/2019, effective date appears to be 09/04/2018 --- copending --- later filed application.
16/862,125 --- filed 04//29/2020, is a CON of 16/239,839 filed 01/04/2019, now abandoned, which is also a CON of 15/221,926 filed 07/28/2016, now abandoned, which is a CON of 14/619,242 filed 02/11/2015, now US 9440911 B2, which is a DIV of 13/77,300 filed 12/09/2011, now US 9126931 B2. --- 
Based on the copending applications and parent patents of the cited copending application, the following obviousness type double patenting rejections are made below:

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 1-13 of U.S. Patent Nos. 10,774,067 B2 and 10,344,014 B2 respectively and each in view of FURUMOTO et al. (WO 2012023597 A1 using US 20130143877 A1 as translation).
10,774,067 B2: Issued claims 1-4 produce the compound of formula (I) that is the subject of the composition of the examined claims:

    PNG
    media_image1.png
    280
    516
    media_image1.png
    Greyscale

The difference is that the compound of issued claim 1-4 is not in a composition but the compound in the issued claims is used in the composition of the examined claims.   However, FURUMOTO discloses composition that comprises the above compound and FURUMOTO’s composition comprises pharmaceutically acceptable carriers, fillers, dissolution aid, disintegrating agents, binding agents, lubricating agents, coating agents, flavoring agent, stabilizing agent and diluents (see the whole document, paragraph [0440]-[0455]); the compound F6-20 (paragraph [0678]) is the compound of formula I and specifically anticipates the compound of formula I; the pharmaceutical formulation is in the form of tablet, capsule, granule, powder, pill, water soluble or insoluble liquid or suspension, all are oral formulations (see the whole document with emphasis on paragraph [0250]); the dissolution aids are surfactants (see the whole document with emphasis on paragraphs [0285]-0294]) and sodium lauryl sulfate is specifically used in the examples (see at least examples on Tables 7, 8, 9 and 10); the disintegrating agent is any one of Croscarmellose sodium, sodium starch glycolate, crosslinked 
10,344,014 B2: The issued claims teach powder, fine granules, granules, tablet or capsule of the compound or salt (claims 1-13) that is the subject of the composition of the examined claims:  

    PNG
    media_image1.png
    280
    516
    media_image1.png
    Greyscale

The difference is that the issued claim is not a composition but the compound in the issued claims is used in the composition of the examined claims.   However, FURUMOTO discloses composition that comprises the above compound and FURUMOTO’s composition comprises pharmaceutically acceptable carriers, fillers, dissolution aid, disintegrating agents, 
pharmaceutical formulation is in the form of tablet, capsule, granule, powder, pill, water soluble or insoluble liquid or suspension, all are oral formulations (see the whole document with emphasis on paragraph [0250]); the dissolution aids are surfactants (see the whole document
with emphasis on paragraphs [0285]-0294]) and sodium lauryl sulfate is specifically used in the
examples (see at least examples on Tables 7, 8, 9 and 10); the disintegrating agent is any one of
Croscarmellose sodium, sodium starch glycolate, crosslinked polyvinyl pyrrolidone, carboxymethyl cellulose, calcium carboxymethyl cellulose, sodium carboxymethyl starch,
crospovidone, low-substituted hydroxypropyl cellulose, and hydroxypropyl starch with the
disintegrating agent preferably used in amounts of 0.5 to 25 parts by weight, and more preferably 1 to 15 parts by weight with respect to 100 parts by weight of the formulation (paragraph [0443]).   Therefore, at the effective date of the invention one driven by the desire to make a composition of the compound of formula 1 of the issued claims would have looked to FURUMOTO to prepare composition using the excipients/carriers/disintegrating agents.

Claims 39-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 20 and 1 and 15 of U.S. Patent Nos. 9.440,922 B2 and 9,126,931 B2 respectively and each in view of FURUMOTO et al. (WO 2012023597 A1 using US 20130143877 A1 as translation).
9.440,922 B2: Claims 1, 6 and 20 teach pharmaceutical composition that comprises the compound 9-ethyl-6,6-dimethyl-8-(4-morpholin-4-yl-piperidin-1-yl)-11-

    PNG
    media_image1.png
    280
    516
    media_image1.png
    Greyscale

The difference is that the issued claims do not teach any of the carrier/excipient/disintegrant of the examined composition even though the compound in the issued claims is used in the composition of the examined claims.   However, FURUMOTO discloses composition that comprises the above compound and FURUMOTO’s composition comprises pharmaceutically acceptable carriers, fillers, dissolution aid, disintegrating agents, binding agents, lubricating agents, coating agents, flavoring agent, stabilizing agent and diluents (see the whole document, paragraph [0440]-[0455]); the compound F6-20 (paragraph [0678]) is the compound of formula I and specifically anticipates the compound of formula I; the
pharmaceutical formulation is in the form of tablet, capsule, granule, powder, pill, water soluble or insoluble liquid or suspension, all are oral formulations (see the whole document with emphasis on paragraph [0250]); the dissolution aids are surfactants (see the whole document
with emphasis on paragraphs [0285]-0294]) and sodium lauryl sulfate is specifically used in the
examples (see at least examples on Tables 7, 8, 9 and 10); the disintegrating agent is any one of

crospovidone, low-substituted hydroxypropyl cellulose, and hydroxypropyl starch with the
disintegrating agent preferably used in amounts of 0.5 to 25 parts by weight, and more preferably 1 to 15 parts by weight with respect to 100 parts by weight of the formulation (paragraph [0443]).   Therefore, at the effective date of the invention one driven by the desire to make a composition of the compound of formula above of the issued claims would have looked to FURUMOTO to prepare composition using the excipients/carriers/disintegrating agents.

9,126,931 B2: Claims 1 and 15 teach the compound 9-ethyl-6,6-dimethyl-8-(4-morpholin-4-yl-piperidin-1-yl)-11-oxo-6,11-dihydro-5H-benzo[b]carbazole-3-carbonitrile that is the subject of the composition of the examined claims:


    PNG
    media_image1.png
    280
    516
    media_image1.png
    Greyscale

The difference is that the issued claim is not a composition but the compound in the issued claims is used in the composition of the examined claims.   However, FURUMOTO discloses composition that comprises the above compound and FURUMOTO’s composition 
pharmaceutical formulation is in the form of tablet, capsule, granule, powder, pill, water soluble or insoluble liquid or suspension, all are oral formulations (see the whole document with emphasis on paragraph [0250]); the dissolution aids are surfactants (see the whole document
with emphasis on paragraphs [0285]-0294]) and sodium lauryl sulfate is specifically used in the
examples (see at least examples on Tables 7, 8, 9 and 10); the disintegrating agent is any one of
Croscarmellose sodium, sodium starch glycolate, crosslinked polyvinyl pyrrolidone, carboxymethyl cellulose, calcium carboxymethyl cellulose, sodium carboxymethyl starch,
crospovidone, low-substituted hydroxypropyl cellulose, and hydroxypropyl starch with the
disintegrating agent preferably used in amounts of 0.5 to 25 parts by weight, and more preferably 1 to 15 parts by weight with respect to 100 parts by weight of the formulation (paragraph [0443]).   Therefore, at the effective date of the invention one driven by the desire to make a composition of the compound of formula above of the issued claims would have looked to FURUMOTO to prepare composition using the excipients/carriers/disintegrating agents.

Claims 39-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 1, 6 and 15 of copending Application Nos. 17/019,896 and 16/862,125 respectively each in view of FURUMOTO et al. (WO 2012023597 A1 using US 20130143877 A1 as translation).
17/019,896: The copending claims produce the compound of formula (I):

    PNG
    media_image1.png
    280
    516
    media_image1.png
    Greyscale

The difference is that the compound produced by the method of the copending claims 1-4  is not in a composition but the compound in the copending claims is used in the composition of the examined claims.   However, FURUMOTO discloses composition that comprises the above compound and FURUMOTO’s composition comprises pharmaceutically acceptable carriers, fillers, dissolution aid, disintegrating agents, binding agents, lubricating agents, coating agents, flavoring agent, stabilizing agent and diluents (see the whole document, paragraph [0440]-[0455]); the compound F6-20 (paragraph [0678]) is the compound of formula I and specifically anticipates the compound of formula I; the
pharmaceutical formulation is in the form of tablet, capsule, granule, powder, pill, water soluble or insoluble liquid or suspension, all are oral formulations (see the whole document with emphasis on paragraph [0250]); the dissolution aids are surfactants (see the whole document
with emphasis on paragraphs [0285]-0294]) and sodium lauryl sulfate is specifically used in the
examples (see at least examples on Tables 7, 8, 9 and 10); the disintegrating agent is any one of
Croscarmellose sodium, sodium starch glycolate, crosslinked polyvinyl pyrrolidone, carboxymethyl cellulose, calcium carboxymethyl cellulose, sodium carboxymethyl starch,
crospovidone, low-substituted hydroxypropyl cellulose, and hydroxypropyl starch with the


16/862,125: Claims 1, 6 and 15 teach the compound 9-ethyl-6,6-dimethyl-8-(4-morpholin-4-yl-piperidin-1-yl)-11-oxo-6,11-dihydro-5H-benzo[b]carbazole-3-carbonitrile that is the subject of the composition of the examined claims:

    PNG
    media_image1.png
    280
    516
    media_image1.png
    Greyscale

The difference is that copending claims 1, 6 and 15 does not teach compositon that contains the compound above, the compound in the copending claims is used in the composition of the examined claims.   However, FURUMOTO discloses composition that comprises the above compound and FURUMOTO’s composition comprises pharmaceutically acceptable carriers, fillers, dissolution aid, disintegrating agents, binding agents, lubricating agents, coating agents, flavoring agent, stabilizing agent and diluents (see the whole document, paragraph 
pharmaceutical formulation is in the form of tablet, capsule, granule, powder, pill, water soluble or insoluble liquid or suspension, all are oral formulations (see the whole document with emphasis on paragraph [0250]); the dissolution aids are surfactants (see the whole document
with emphasis on paragraphs [0285]-0294]) and sodium lauryl sulfate is specifically used in the
examples (see at least examples on Tables 7, 8, 9 and 10); the disintegrating agent is any one of
Croscarmellose sodium, sodium starch glycolate, crosslinked polyvinyl pyrrolidone, carboxymethyl cellulose, calcium carboxymethyl cellulose, sodium carboxymethyl starch,
crospovidone, low-substituted hydroxypropyl cellulose, and hydroxypropyl starch with the
disintegrating agent preferably used in amounts of 0.5 to 25 parts by weight, and more preferably 1 to 15 parts by weight with respect to 100 parts by weight of the formulation (paragraph [0443]).   Therefore, at the effective date of the invention one driven by the desire to make a composition of the compound of formula 1 of the issued claims would have looked to FURUMOTO to prepare composition using the excipients/carriers/disintegrating agents.
 
This is a provisional nonstatutory double patenting rejection.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613